DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 53, 55-62, 64-72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,662,683 to Kay (hereinafter “Kay”).
Regarding claim 53, Kay discloses (see abstract; Figs. 1-8; and Col. 3, line 34 - Col. 5, line 17) a system (anchor 10 + plate 65 + "instrument" of Figs. 6-7) for anchoring an implantable medical device (plate 65) within tissue of a patient (bone 20), comprising: an anchor (10) comprising a proximal end (15, Fig. 1) and a distal end (14, Fig. 1), wherein the distal end is configured to be secured to tissue (see Col. 3, lines 36-38), wherein the anchor comprises a cross pin (17) (see Fig. 1 and Col. 4, lines 27-29), wherein the anchor comprises a helical shaft (12, see Fig. 1 and Col. 3, lines 36-37 and line 54 - Col. 4, line 16), an implantable medical device (plate 65, Fig. 8, see Col. 5, lines 1-2), wherein the anchor is configured to secure the implantable medical device to tissue (see Fig. 8), an anchor driver ("instrument", see Figs. 6-7 

Regarding claim 62, Kay discloses (see abstract; Figs. 1-8; and Col. 3, line 34 - Col. 5, line 17) a system (anchor 10 + plate 65 + "instrument" of Figs. 6-7) for anchoring an implantable medical device (plate 65) within tissue of a patient (bone 20), comprising: an anchor (10) comprising a proximal end (15, Fig. 1) and a distal end (14, Fig. 1), wherein the distal end is configured to engage tissue (see Col. 3, lines 36-38), wherein the anchor comprises a cross pin (17) (see Fig. 1 and Col. 4, lines 27-29) and a helical shaft (12, see Fig. 1 and Col. 3, lines 36-37 and line 54 - Col. 4, line 16), an implantable medical device (plate 65, Fig. 8, see Col. 5, lines 1-2), wherein the anchor is configured to engage the implantable medical device (see Fig. 8), an anchor driver ("instrument", see Figs. 6-7 and Col. 4, lines 49-65) comprising a distal housing (34) and a torque shaft (30) (see Figs. 6-7 and Col. 4, lines  49-65), wherein the cross pin of the anchor is configured to fit into a forked end (44) of the torque shaft (see Figs. 6-7 and Col. 4, lines 61-65), wherein the anchor is delivered to a tissue site within the distal housing (see Fig. 7 and Col. 4, lines 57-59), wherein the anchor is rotated by the torque shaft to engage tissue (see Figs. 6-7 and Col. 4, lines  49-65).

Regarding claim 71, Kay discloses (see abstract; Figs. 1-8; and Col. 3, line 34 - Col. 5, line 17) a system (anchor 10 + plate 65 + "instrument" of Figs. 6-7) for anchoring an implantable medical device (plate 65) within tissue of a patient (bone 20), comprising: an anchor (10) comprising a proximal end (15, Fig. 1) and a distal end (14, Fig. 1), wherein the distal end is configured to be driven into tissue (see Col. 

Kay further discloses (claims 55/64/72  & 56/65) wherein the anchor driver is configured to secure a suture during delivery and wherein the suture is configured to be loosened once the anchor is secured (see Col. 5, lines 10-17; also note that this is an intended use or functional limitation - the anchor driver is fully capable of securing a suture during delivery and then loosening the suture once the anchor is secured if one desired to do so - note that the limitations of claim A are merely functional limitations and do not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) -see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art); (claims 57/66) wherein the distal end of the anchor comprises a sharpened tip (14, see Fig. 1 and Col. 3, lines 36-37); (claims 58/67) wherein the helical shaft comprises an outer diameter of between about 3-5 mm (see Col. 4, lines 3-7); (claims 59/68) wherein the helical shaft comprises a wire having a diameter between about 0.010'' and about 0.030'' (see Col. 3, lines 45-49; note that a range of 0.010'' - 0.030'' equates to a range of .254mm - .762mm); claims 60/69) wherein the helical shaft has a pitch between about 1 mm and about 2 mm (see Col. 3, lines 54 - 64); and (claims 61/70) wherein the helical shaft has a gap between coils between about 0.5 mm and about 2 mm (see Col. 3, lines 54 - 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 54/63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay.
Kay discloses the invention substantially as claimed as discussed above, however, Kay fails to specifically disclose with respect to claims 54/63 that the distal housing comprises a tapered portion.  Rather, Kay appears to show a non-tapered housing portion.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have at least a slight taper in the distal housing, because Applicant has not disclosed that tapering the distal housing provides an advantage, is used for a particular purpose, or solves a stated problem.  Applicant's specification does not mention the word "taper", and although Fig. 44C shows a taper in the distal housing, there is no discussion of any kind of taper in the accompanying description, such as at paragraph [0151], let alone any discussion of an advantage, a particular purpose, or a solution presented by the taper.  Rather, it appears that the taper is merely shown in the drawing as part of the design but no importance is placed on the taper.   One of ordinary skill in the art, furthermore, would have expected Kay's apparatus, and Applicant's invention, to perform equally well with either the non-taper taught by Kay or the claimed taper because both a taper and a non-taper would perform the same function of providing an insertion tool for inserting the anchor into tissue, without effecting the ability of the insertion tool to provide adequate insertion force.  Therefore, it would have been prima facie obvious to modify Kay to obtain the invention specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Kay.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5370662 to Stone, US 5626613 to Schmieding, US 6045573 to Wenstrom, US 6451024 to Thompson, US 20040082956 to Baldwin, US 20040193217 to Lubbers, US 20060122608 to Fallin, US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771